Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-17-2001

In Re: Cendant Corp.
Precedential or Non-Precedential:

Docket 99-5485




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"In Re: Cendant Corp." (2001). 2001 Decisions. Paper 185.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/185


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         ____________

                          No. 99-5485
                          ____________

          IN RE: CENDANT CORP., (formerly known as CUC
             International, Inc.) CENDANT CAPITAL I

    LESTER A. GOLDSTEIN, on behalf of himself and all others
   similarly situated; WELCH & FORBES INC., an institutional
  investment manager, individually and on behalf of all others
                       similarly situated

                               v.

  WALTER A. FORBES; COSMO CORIGLIANO; ANNE M. PEMBER; MERRILL
     LYNCH & CO.; CHASE SECURITIES INC.; HENRY R. SILVERMAN

                               v.

    ERNST & YOUNG; CENDANT MEMBERSHIP SERVICES, INC.; CASPER
  SABATINO; STEVEN P. SPEAKS; KEVIN T. KEARNEY; MARY SATTLER;

                         HOWARD SIROTA,
                                   Appellant
                          ____________

    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                     DISTRICT OF NEW JERSEY

                District Judge William H. Walls
                    (D.C. Civ. No: 98-01664)
                          ____________

                    Argued December 15, 2000

      Before: SCIRICA, FUENTES, and GARTH, Circuit Judges

                          ____________

                     ORDER AMENDING OPINION
                          ____________


     The Opinion filed on August 8, 2001 is amended as follows:
Page 13, first full paragraph, second line, after "1995" and before
"Securities" change the
word "Personal" to Private"
     Also, correct Adam N. Saravay, Esq., firm name and address from
Tompkins
McGuire Wachenfeld and Barry, LLP to McCarter & English, LLP, Four Gateway
Center, 100 Mulberry Street, Newark, New Jersey 07102.


     IT IS HEREBY ORDERED




                                       /s/ Julio M. Fuentes
                                                Circuit Judge

DATED: August 17, 2001

A True Copy:
                                          Teste:           Clerk of the
United States Court of Appeals
                                   for the Third Circuit